STURTEVANT, J.
This is an application for a .writ of mandate to compel the municipal authorities to issue to the plaintiff a building permit. It was tried one week later than- the action entitled Andrews v. City of Piedmont, ante, p. 700 [281 Pac. 78], this day filed.  While the actions were tried separately, the parties stipulated that the evidence in. each case could be used in the other; that the reporters’ transcripts could be included in one transcript; that the clerk's transcripts could be included in one transcript, and that all of the briefs could be considered in each case.
On the authority of Andrews v. City of Piedmont, supra, the judgment is affirmed.
Nourse, J., and Koford, P. J., concurred.